       Case 3:21-cv-00069-LC-HTC Document 4 Filed 02/26/21 Page 1 of 2



                                                                            Page 1 of 2

                  UNITED STATES DISTRICT
                COURT NORTHERN DISTRICT OF
                FLORIDA PENSACOLA DIVISION
RICHARD MARTIN,                      Case No.
                                     3:21cv69-LAC-HTC
Plaintiff, v.

OKALOOSA
CORRECTION
INSTITUTION,

     Defendant.
______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on January 25,

2021 (ECF No. 3). The Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file an objection pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 3) is

adopted and incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE because Plaintiff’s

claims must be brought as a petition for habeas corpus relief under 28 U.S.C. § 2254.
        Case 3:21-cv-00069-LC-HTC Document 4 Filed 02/26/21 Page 2 of 2



                                                                      Page 2 of 2

       3.     The clerk of court is directed to close this case.

       DONE AND ORDERED this 26th day of February, 2021.



                                    s/L.A. Collier
                                  LACEY A. COLLIER
                                    SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv69/LAC/HTC
